DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 8/16/21 in which claims 1, 5 and 6 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/21 has been entered.
Drawings
The drawings are objected to for the following:
Fig. 6 is requested for review
Confirmation is requested whether the dotted boxes on the left and right side of Fig. 6 are to indicate lateral ends 200a, or if to lower part 203, base 202, or receiving channel 200
Review is requested of the annotation for “lateral ends 201” as it is labeled 3 different areas.  Furthermore, the clarity of where the lines end are not particularly clear; as best understood, it is unclear how the three sections indicate “ends”
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because the following different reference character(s) have been used to designate the same element:  
Fig. 6 references 201 and 200a are requested for review; although the drawings points to different elements, the specification indicates that they are the same element; see 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 5 Line 8 “flanks of the device” remains unclear; is this referring to the perimeter?
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 6 examiner recommends review whether the paragraph after the “brief description of the invention” title is missing a paragraph number; for purposes of this office action, that paragraph will also be referred to as [009]
[009] page 6 “upper end having has an angled tip (101)” should read “upper end 
[009] page 6 “said tip has at a first end a beleved profile” typographical error should read “said tip has at a first end a beveled profile” 
[009] page 6 “round (102) that is responsible for shaping said tip” is missing a period at the end
[009] page 6 “size of a piece of fabric .;” should only end in a period
[009] page 6 “The endings” is unclear as to which of the “ends” it is referring to, if any, such as “lower end”, “first pointed end”, “second pointed end”; as best understood from the previous disclosure, “endings” is referring to 105, now the “first pointed end” and “second pointed end”; confirmation is requested; should the limitation(s) associated with “endings” be eventually claimed, examiner recommends consistency within the claims
[009] page 6 is missing a period at the end of the paragraph
As aforementioned, [0010] uses two different reference numerals to describe the same element; “lateral ends (201) of a neck portion” and “lateral ends (200a) of a neck portion”; it is unclear what the difference is 
Similarly as aforementioned, page 9 examiner recommends review whether the paragraph after the “description of the invention” title is missing a paragraph number; for purposes of this office action, that paragraph will also be referred to as [0030]
 [0010] of page 7 is requested for review.  “Each of the flanks of the device (100) is in correspondence with an outer edge (204), an inner edge (205) and in the lower part (203) of the neck portion.”  The second “in” makes the statement unclear.  Is the second “in” unnecessary and therefore the “flank” is correspondence with outer edge, inner edge, and lower part?  Examiner notes that Claim 5 has the second “in” but that [0030] does not.  
As aforementioned, [0010] and [0030] the term “flanks” is unclear.  Is this referring to a perimeter?  What is the structure(s) that meet the recitation of a flank? Is the mere existence of outer edge, inner edge, (and lower part?) indication of a plurality of flanks?
[0030] page 9 “first end a beleved profile” typographical error should read “first end a beveled profile”
[0030] pages 10-11 “receiving channel (200) object of the present invention hidden on lateral ends (200a) of a neck portion of a garment and is arranged in the middle” is unclear
It is unclear what the term “object” is referring to; is the disclosure reciting that the purpose of the receiving channel is to be hidden? Or is it reciting that the receiving channel (200) is an element of the present invention?
It is unclear whether the disclosure is missing the term “is” before the term “hidden”
It is unclear if the disclosure meant to recite “hidden in” and not “on”
It is unclear how these lateral ends (200a) differ from lateral ends (201); based on Figure 6, is it merely the location? Or is there a different or additional error in the disclosure?
[0030] page 11 “at least two layers of fabric (not illustrated)” is unclear; as best understood, the majority of the figures show two layers inasmuch as a channel is formed; clarification is requested of applicant intent
[0030] page 11 is missing a period after “in its interior”
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 Line 16 “tongue includes a rounded termination” is not in the specification; examiner recommends adding the language verbatim into an appropriate section of the specification, such as the summary
Claim Objections
Claim(s) 1, 5, and 6 is/are objected to because of the following informalities: 
Claim 1 Lines 15-16 “second of the pointed end” should read “second pointed end”
Claim 1 Line 16 “the tongue includes” should read “wherein the tongue includes” or “the tongue including”
Claim 5 Line 3 “receiving channel placed at” is recommended to read “receiving channel formed at”
Claim 5 Lines 7-8 “a bottom of the neck portion” and Claim 5 Line 9 “the lower part of the neck portion” need review; as best understood from the amendment on [0010] page 7 of the specification of 8/16/21, “bottom” and “lower part” are the same.  As such, as best understood, Claim 5 Lines 7-8 should read “a lower part of the neck portion” in order to provide proper antecedent basis to Claim 5 Line 9
Claim 5 Lines 4, 7, 10 “the receiving channel” is requested for review, such as incorporating “each receiving channel” for proper antecedent basis, as Claim 5 Line 3 “receiving channel…at each one of the lateral ends” indicates that there is more than one receiving channel; as such, reciting “the receiving channel” becomes unclear as to which specific receiving channel is referred to
Claim 5 Line 10 “and the receiving channel” is recommended the read “wherein each receiving channel”
Claim 6 Line 2 “the receiving channel” is similarly recommended for review, such as “each receiving channel”
Claim 6 Line 1 “The fabric portion” should read “The garment” for proper consistency in the preambles; otherwise, a 112(d) rejection may be warranted
Appropriate correction is required.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 5 and 6 is/are rejected under U.S.C. 112(b).
The term “flanks of the device” in Claim 5 Line 8 is unclear and therefore renders the claim indefinite.  Is this referring to a perimeter?  What is the structure(s) that meet the recitation of a flank? Is the mere existence of outer edge, inner edge, (and lower part?) indication of a plurality of flanks?
The term “flanks of the device are in correspondence with an outer edge, an inner edge, and in the lower part of the neck portion” in Claim 5 Lines 8-10 is unclear and therefore renders the claim indefinite.  The second “in” makes the statement unclear.  Is the second “in” unnecessary and therefore the “flank” is correspondence with outer edge, inner edge, and lower part?  Examiner notes that [0010] page 7 has the second “in” but that [0030] page 11 does not.  It is unclear how this recitation is meant to be interpreted.
Dependent claims are rejected at the least for depending on rejected claims.
	Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 5 “bottom” and “lower part” are interpreted synonymously
Claim 5 “flanks” is interpreted as portions of a perimeter of the device
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (CN 101273798), herein Liu, in view of Seidensticker (FR 1377849) and Rogers (US Publication 2016/0100634).
Regarding Claim 1, Liu teaches a device for providing rigidity and fall to a neck portion of a textile garment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 2; Line 55 "4 is the insert"; Lines 28-29 "invention is to provide a method that can solve the curling or bending phenomenon of the collar tip of the shirt"; Liu teaches the device which meets the structural limitations in the claims and performs the functions as recited such as being capable of providing rigidity and fall to a neck portion of a textile garment), the device comprising:
a laminar body made of stainless steel or a polymeric material (Lines 36-38 "insert is sheet-shaped plastic…plastic resin materials are selected from copolymer materials such as polyethylene, polyvinyl chloride, polyester, polyurethane, and polyamide", where the poly- materials are polymeric materials), the laminar body including:
an upper end having an angled tip (see annotated portion of Fig. 2 below),

    PNG
    media_image1.png
    483
    967
    media_image1.png
    Greyscale

wherein said angled tip has at a first end a beveled profile and a rounding that is responsible for shaping said tip (see annotated portion of Fig. 2 below; Liu teaches the rounding which meets the structural limitations in the claims and performs the functions as recited such as being capable of shaping said tip, especially inasmuch as the rounding is a shape);

    PNG
    media_image2.png
    410
    821
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    483
    967
    media_image3.png
    Greyscale

a middle section having a rectangular shape (see annotated portion of Fig. 2 below);

    PNG
    media_image4.png
    300
    601
    media_image4.png
    Greyscale

	a lower end having a first pointed end located on a first side of the lower end of the laminar body (see annotated Fig. 2 below).
a second pointed end located on a second side of the lower end of the laminar body.

    PNG
    media_image5.png
    589
    860
    media_image5.png
    Greyscale


Liu does not explicitly teach that the laminar body has a globally rectangular cross section;
a tongue located between the first pointed end and the second pointed end, 
the tongue includes a rounded termination.

However, pertaining to the globally rectangular cross section, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  

Nevertheless, Seidensticker teaches 
the laminar body has a globally rectangular cross section (see Fig. 3 showing a rectangular thickness throughout and therefore a globally rectangular cross section; Line 44 “Figure 3 is a profile view of said whale”; Line 48 "shape of a rectangular strip"),
a lower end having a first pointed end (11a) located on a first side of the lower end of the laminar body (see Fig. 1 and annotated Fig. 2 below, where the right side is the lower end; Line 64 "side hooks 11a and 11b"),
a second pointed end (11b) located on a second side of the lower end of the laminar body (see annotated Fig. 2 below),
a tongue located between the first pointed end and the second pointed end (see Fig. 2), 
the tongue includes a rounded termination (see annotated Fig. 2 below).

    PNG
    media_image6.png
    385
    986
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu’s lower end with Seidensticker’s first and second pointed ends and tongue, along with the cross-sectional shape, as these are known structures in order to assist the collar in retaining shape (Lines 64-65, see original language), such as preventing the whale from moving (Lines 18-19, 21, 25-27 "ribs move very easily in their housing and come out backwards…object of the invention is…said rib is anchored in the region of the edges of the housing...two lateral beaks for fixing the rib, acting as hooks, are advantageously anchored in the edges of the housing").  Furthermore, especially in light of Fig. 2 of Liu and Fig. 2 of Fig. 1 of Seidensticker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the lower part of Liu is to be modified as it is the end closer to the bottom of the collar in Seidensticker that has the points). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower part of Liu with Seidensticker as there is a finite limited number of solutions without unexpected results.

Liu also does not explicitly teach wherein the angled tip has an angle of at least 45° with respect to an axis of the device.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the angle in Liu and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
	
Furthermore, Rogers teaches wherein the angle of the tip is at least 45° with respect to the axis of the device (see Fig. 2C; [0047] "angle of the cut corner is…20 to 70 degrees from the vertical side of the device").
Liu discloses the general conditions of the claimed invention except for the express disclosure of the angle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle if necessary, since the claimed values are merely an optimum or workable range, and especially as disclosed by Rogers.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu’s angle, if necessary, with that taught of Rogers as Rogers shows it is a known angle in order to provide a device with proper capabilities to support a portion of a shirt ([0045]).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sucher (USPN 2701880) in view of Silbert (US Publication 2003/0209576), Liu et al (CN 101273798), herein Liu, Seidensticker (FR 1377849) and Rogers (US Publication 2016/0100634).
Regarding Claim 5, Sucher teaches a garment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1 and 3; Col. 3 Line 31 “neckband 10 of a shirt, to which is sewn a collar 11") comprising:
a neck portion having at least two layers of fabric and a lateral end (see Figs. 1 and 3; "collar 11 comprising the facing ply 12, the back ply 13, the liner 14, which composite is sewn together by the peripheral row of stitches 15 for the three plies"; Col. 3 Line 56 “end 20 of the stay pocket 17”),
a receiving channel placed at the lateral end of the neck portion (see Fig. 1; Col. 3 Lines 34-39 “row of stitches 16 uniting the back ply and lining, to form the stay pocket 17, and then turned to the obverse side and united by the row of border stitches 18, leaving an open entrance end 19 and an abutment wall 20 adjacent the collar point 21”),
the receiving channel hides the device (inasmuch as the receiving channel is formed of two layers of fabric, the existence of the receiving channel would hide the stay within the stay pocket 17 at least to some degree),
each receiving channel is arranged from a base of the neck portion to a bottom of the neck portion (see Fig. 1 where 16 extends from the base to the bottom)
and the receiving channel includes an entrance through which the device is inserted into the neck portion (see Fig. 1; Col. 3 Lines 31-39 “collar 11 comprising the facing ply 12, the back ply 13, the liner 14, which composite is sewn together by the peripheral row of stitches 15 for the three plies and with the row of stitches 16 uniting the back ply and lining, to form the stay pocket 17, and then turned to the obverse side and united by the row of border stitches 18, leaving an open entrance end 19 and an abutment wall 20 adjacent the collar point 21”).

Sucher at least suggests that the at least two layers are of fabric (the term "ply" is known in the art to refer to fabric, especially in light of Col. 4 Lines 34-35 "three plies of fabric"; although such recitation is directed to the Fig. 10 embodiment, one of ordinary skill in the art would understand that it still applies to the embodiment of Figs. 1-3; nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the plies of Figs. 1 and 3 are fabric further in light of Col. 2 Line 79, Col. 3 Line 2 "a stay...the fabric with which it is combined").
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sucher’s plies, if necessary, to be of fabric, in light of the recitations in Sucher, especially as it is known in the art to use fabric for collar pieces.

Sucher does not explicitly teach two lateral ends,
a receiving channel placed at each one of the lateral ends of the neck portion.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sucher, if necessary, to have lateral ends, as it is known in the art that a collar has two ends.  Inasmuch as Sucher illustrates one end, there would be another end.

Nevertheless, Silbert teaches a neck portion having lateral ends (see Fig. 1; [0024] “opposed ends 22 of the collar each include an integrally knit transverse tube 24”).
As aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sucher, if necessary, to have lateral ends, as it is known in the art that a collar has two ends.  Especially as Sucher teaches a stay in a lateral end, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sucher to have two lateral ends, each with stays, as taught by Silbert, such as in order to provide a stiffer collar with a tidier and less casual appearance ([0002]).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Sucher would have a receiving channel at each end for a similar motivation as stated above.

Modified Sucher does not explicitly teach the receiving channel hides the device according to claim 1.

Liu, Seidensticker, and Rogers teaches the device according to claim 1 (see aforementioned rejection of Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sucher with the stay device of Liu, Seidensticker, and Rogers as it would be a simple substitution of device for another in order to provide a device in a collar, such as for aesthetics and/or support (Liu Lines 28-29, Seidensticker Lines 16-17, Rogers [0045]).  

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Sucher teaches wherein flanks of the device are in correspondence with an outer edge, an inner edge, and in the lower part of the neck portion (interpreting flanks as portions of the perimeter of the device, see Fig. 1 of Sucher wherein flanks of the device of Sucher are in correspondence with an outer edge and inner edge; inasmuch as stitches 16 extend to the lower part, the device of Sucher is capable of being in correspondence with the lower part; as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sucher with the device of Liu, Seidensticker, and Rogers such that the substituted device also meets the recitation, inasmuch as Sucher originally taught as such, in order to provide an effective device and neck portion combination garment).
Regarding Claim 6, modified Sucher teaches all the claimed limitations as discussed above in Claim 5.
Modified Sucher further teaches wherein the device (as provided by Liu, Seidensticker, and Rogers) is located in the receiving channel (of Sucher) in such a way that the beveled profile is disposed in a direction of an inner side of the neck portion (see Liu’s annotated portion of Fig. 2 below).

    PNG
    media_image7.png
    485
    832
    media_image7.png
    Greyscale

Even if the inner side and outer side of the fabric were oppositely annotated in the figure above, it still would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Sucher is capable of teaching such a recitation as there are a finite number of solutions in terms of how the stay device of Liu, Seidensticker, and Rogers can be inserted into the tube of Sucher, wherein at least two of the solutions would meet the recitation, especially as Liu already teaches one such orientation is known in the art for an effective stay device and neck portion combination.
Response to Arguments
The affidavit under 37 CFR 1.132 filed 8/16/21 is insufficient to overcome the rejection of claims 1, 5, and 6 based upon Liu et al (CN 101273798), Seidensticker (FR 137849), Liu et al (CN 101273798), Rogers (US Publication 2016/0100634), and SIlbert (US Publication 2003/0209576) as set forth in the last Office action because of the following:
Although examiner appreciates applicant’s genuine efforts to verify various statements, examiner finds the affidavit unpersuasive.  For example, for sample 2 (directed to Liu), is unpersuasive as the rejection is not directed to Liu alone but a combination of Liu with other references.   For samples 3 and 4 (directed to Seidensticker), test methods seems to have formulated their own dimensions for the stay, as Seidensticker did not disclose dimensions, and again, is unpersuasive furthermore as the rejection is not directed to Seidensticker alone but a combination of Seidensticker with other references.  For sample 5 (directed to Liu and Seidensticker), the angle for representing that of Seidensticker seems different from that of samples 3 and 4.  Additionally, barring exact dimensions, such test results are not necessarily reflective of the combination of the prior art.  Furthermore, Samples 6 and 7 (directed to Rogers and Silbert, respectively) are unpersuasive as the stays for Rogers and Silbert are not germane to the rejection, as Rogers was utilized only to teach angles (and not the entirety of the stay), and Silbert was only utilized for its fabric portion, and not for its stay.  For at least these reasons, the affidavit is found unpersuasive.
Additionally, applicant’s arguments with respect to claims 1, 5, and 6 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
Applicant’s remarks on pages 10-11 submitted 8/16/21 are unclear and clarification is requested.  Applicant states “the tip disclosed by Liu et al, has a front end with a bevel, however, said front end is not completely rounded.  Those that are rounded are the corners of that end defining between said corners and angled straight bevel, but it does not present a fully rounded end unlike Liu, which allows said straight bevel to have more contact with the bottom of the channel…Since the Liu tip is completely rounded, it has a smaller contact area”.  
First, it is unclear if applicant is arguing that Liu is not fully rounded (“tip disclosed by Liu…is not completely rounded”) or is fully rounded (“does not present a fully rounded end, unlike Liu”, “Liu tip is completely rounded”).  
Furthermore, it is unclear whether applicant is indicating that the “those” of the “those that are rounded” statement is in reference to their own application, such as Fig. 1.  Pending further clarification, examiner is unable to further address the argument.  As best understood, Liu teaches a rounding and a beveled profile as claimed.  Inasmuch as applicant also seems to concede that Liu teaches a rounding and a beveled profile, the claims are met.  
Furthermore, it is unclear how the term “corners” is being interpreted as “rounded.”  Where are the plurality of corners?  Additionally, examiner notes that “corners” is neither disclosed nor claimed.
Furthermore, it is unclear how a completely rounded tip would have a smaller contact area (“Since Liu tip is completely rounded, it has a smaller contact area”)-- as best understood, the rounded tip is relative the beveled profile, and the beveled profile would not contact, and therefore the rounded tip would be the contact point, wherein a more-largely rounded tip seems to have a larger contact area.  As aforementioned, pending further clarification, examiner is unable to further address the argument.

Pertaining to applicant’s remarks on page 12 that “Liu and Seidensticker…are focused on protecting the portion of fabric in contact with the front tip and not on protecting the back of the fabric”, examiner respectfully disagrees.  Inasmuch as the prior art teaches the same structure in the same locations as the applicant’s, the prior art is at the least capable of teaching the same function.  As best understood, applicant’s seems to do the same as applicant’s argument.

Pertaining to applicant’s remarks on page 12 that “clothing, with the Seidensticker device, as the garment is used, the clothes are torn, due to the hooks as protrusions”, examiner notes that no evidence has been provided.  Even if the affidavit were accurately performed and even if the results were provided, examiner notes that one of ordinary skill in the art would understand that there are both advantages and disadvantages to various elements; it would have been within the skill level of one of ordinary skill in the art before the effective filing date of the claimed invention to balance the desired advantages with any potential disadvantages and modify, if necessary, accordingly.

Pertaining to applicant’s remarks on page 13 that “a technician in the field would not have the ability…to take the tip of the Seidensticker device and invert it, rotating it…to solve the problem of protecting that portion of fabric”, examiner respectfully disagrees.  As best understood, the argument is directed towards the illustrated perspective, and not necessarily the structure itself; as such, it is unclear how it is not within the skill set of one of ordinary skill in the art to realize how the 180° degree perspective applies.  Examiner also directs applicant’s attention to the office action, wherein “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the lower part of Liu is to be modified as it is the end closer to the bottom of the collar in Seidensticker that has the points).”  

Pertaining to applicant’s remarks on page 14 that “retention hooks would be inverted and therefore would not fulfill their retention function”, examiner respectfully disagrees.  Inasmuch as the existence of points still provide at the least some degree of retention, especially should the stay move back and forth in use, the function is still utilized.  Furthermore, examiner notes that applicant seems to have used their own illustration of the fabric on page 14-- examiner notes that the garment is functional in Claim 1, wherein Liu shows it in the context of a garment, and the garment of Claims 5 and 6 were previously of Silbert.  Neither the garment of Liu or Silbert is utilized on page 14.

Pertaining to applicant’s remarks on page 15, somewhat related to the arguments on page 13, applicant indicates that “since the hooks of said device define protrusions that protrude along the lines of the side edges of the rectangular midsection…a greater risk of tearing…effectively serve for retention, but it would decrease the useful life of the garment”, examiner notes, as aforementioned, one of ordinary skill in the art would understand to balance between retention and the life of the garment.  Nevertheless, examiner also notes that applicant’s argument is not in scope with the claim.  The structure that the hooks are protruding beyond a particular point are not currently claimed.  As such, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., hooks protruding beyond a point) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Should applicant find appropriate language to claim such a structure, the current rejection on the record may be revised.  A similar argument is presented on page 18 of the remarks where “hooks being wider than the laminar body.”

Pertaining to applicant’s remarks on page 16 that “Tongue 106 at the bottom has the function of preventing the pointed terminations 105 from being marked and avoiding breaks at the vertices”, examiner notes that inasmuch as applicant’s structural invention has been claimed, the structure is met by the prior art, even if the purposes/motivations differ.  Even if applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Pertaining to applicant’s remarks on pages 16 and 17 that the term tongue is not met due to the definition set forth in the remarks, examiner respectfully disagrees.  Inasmuch as “long and narrow and like a tongue in shape” has been otherwise defined in terms of values or dimensions, the prior art meets the recitation.  

Pertaining to applicant’s remarks on page 17 as to “greatest advantage,” examiner refers to the aforementioned, that even if applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Pertaining to applicant’s remarks on page 17 as to Liu’s stay movement, examiner notes that the argument has been presented as only directed to Liu.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Relatedly, applicant also argues that the channel is not woven in Liu, wherein examiner responds similarly that arguments should be directed to the combination and not to individual references.  Furthermore, examiner notes that the previous woven recitation was not taught by Liu but was indicated as taught by Lenz.

Pertaining to applicant’s remarks on page 17 as to Seidensticker’s drawbacks, examiner responds similarly that arguments should be directed to the combination and not to individual references.

Pertaining to applicant’s remarks on page 18 as to Rogers, examiner responds similarly that arguments should be directed to the combination and not to individual references.

Pertaining to applicant’s remarks on pages 18 and 19 as to Silbert, examiner responds similarly that arguments should be directed to the combination and not to individual references.

Examiner also notes that applicant has not yet clearly indicated structures of the garment relative to one another, such as the inlet being located at the base and not at the lower part.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Williams et al (USPN 3842435), Light (USPN 3132347), Ransom (USPN 2655295), Dudzik (CH 341782) directed to stay protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732     


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732